                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LISAMARIE JACOBUS,

        Plaintiff,
                                             Civil Case No. 18-11874
v.                                           Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
________________________________/

OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S OCTOBER
     12, 2018 REPORT AND RECOMMENDATION (ECF NO. 12)
                   AND DISMISSING ACTION

      On June 11, 2018, Plaintiff LisaMarie Jacobus, proceeding pro se, filed this

action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for a review of the final decision

of the Commissioner of Social Security to deny her applications for social security

disability insurance benefits and supplemental security income benefits. (ECF No.

1.) On June 18, 2018, the Court entered an Order granting Plaintiff’s application

to proceed without prepaying fees or costs. (ECF No. 5.) The Court also entered

an Order the next day directing Plaintiff to complete service documents and for

service of process by the U.S. Marshal. (ECF No. 6.) Specifically, Plaintiff was

ordered to “complete and present to the Clerk’s Office for issuance, three (3)

summonses for each defendant to be served, within fourteen (14) days of the date
of this Notice.” (Id.) On July 12, 2018, after receiving improperly completed

copies of summons for each Defendant, the Clerk of the Court issued new

summons for each Defendant. (ECF No. 8.) And, on July 23, 2018, the Court

entered an amended Order granting Plaintiff’s application to proceed without

prepaying fees or costs (ECF No. 9), and an amended Order directing Plaintiff to

complete service documents for service of process by the U.S. Marshal,

specifically directing Plaintiff to complete and present to the Clerk’s Office the

following documents within fourteen days:

      1. One (1) copy of the complaint for each defendant;

      2. Two (2) USM 285 forms for each defendant;

      3. Three (3) summonses for each defendant.

(ECF No. 10.) That Order further provided that “upon receipt of the properly

completed documents listed above,” the Clerk is “directed to process this case for

service” and “the U.S. Marshal is directed to serve” the documents upon each

defendant “without prepayment of the usual costs for such service.” (Id.)

However, when the “properly completed documents” were not presented to

the Clerk’s office and Defendant Commissioner of Social Security was not served,

the Court issued an order to show cause for failure to effect service over

Defendant. (ECF No. 11.) Specifically, the Court ordered Plaintiff “to SHOW

CAUSE IN WRITING ON OR BEFORE OCTOBER 4, 2018 why the Court

                                          2
should not dismiss the Defendant Commissioner of Social Security from this action

and why the Court should allow an extension of time to effect service.” (Id.) The

Order further stated that “[i]n the event that Plaintiff fails to provide good cause,

the Court will issue a Report and Recommendation that Plaintiff’s claims against

the Defendant Commissioner of Social Security be dismissed without prejudice.”

(Id.) To date, Plaintiff has not responded to the Show Cause Order. Subsequently,

Magistrate Judge Patti filed the instant Report and Recommendation (“R&R”)

recommending the dismissal of Plaintiff’s complaint. (ECF No. 12.) Neither

Plaintiff nor Defendant filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Patti. The Court therefore adopts Magistrate Judge

Patti’s October 12, 2018 R&R.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE and this matter is CLOSED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

Dated: November 20, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 20, 2018, by electronic and/or



                                           3
U.S. First Class mail.

                             s/ R. Loury
                             Case Manager




                         4
